Citation Nr: 1806978	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  13-34 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from June 2010 to August 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDING OF FACT

The Veteran has sufficiently indicated his desire to withdraw his claim for service connection from appellate status.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for service connection for a back disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  

In the present case, the record indicates that the Veteran canceled his February 2016 VA examination, indicating that he believed he had withdrawn his appeal from appellate status.  VA sought to clarify/confirm this desire to withdraw this request by sending a letter to the Veteran but this letter was returned as undeliverable.  VA then sought to obtain his current address; as memorialized in a Report of Contact made while VA sought this updated address, the Veteran again indicated that he wished to withdraw this claim from appellate status. 

Although cognizant of the requirements of 38 C.F.R. § 20.204, given the history of this appeal, the Board finds that the Veteran has sufficiently indicated his desire to withdraw this appeal and such is adequately contained in the record.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a back disability is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


